DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-12, and 14-19 are allowed (renumbered as 1-17).
The following is an examiner’s statement of reasons for allowance: 
Many references in the art disclose an apparatus in a form of a local monitoring station (220, figures 2-5) comprising: a processor (see abstract and figure 5) configured to identify an emergency location based on a received emergency communication (paragraph 0045): determine enhanced information (real-time event map, floorplan of a building) being available in a memory for the emergency location (paragraphs 0045); retrieve the enhanced information (paragraph 0036); and forward the enhanced information of one or more emergency service entities and one of more registered devices located at the emergency location (see abstract, paragraph 0036 and figure 4, paragraph 0050), such as found in Tyson (US 2020/0357268). The prior art of record does not teach or suggest, in the claimed combination, an apparatus and method comprising a processor configured to identify an emergency location based on a received emergency communication; retrieving enhanced information in a memory for the emergency location; and forward the enhanced information to one or more emergency service entities and one or more registered devices located at the emergency location;
wherein the processor is configured to periodically receive updated information
from one or more of the one or more registered devices and one or more sensor 
devices located at the emergency location, wherein the updated information comprises one or more of textual information and sensor data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leavitt et al. (US 2020/0314240).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
September 6, 2022